RUBY GOLD, INC. 571-C Searls Ave. Nevada City, CA 95959 (530) 470-9230 March 10, 2014 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street N.E. Washington, DC 20549 RE: Form 10 Request for Withdrawal of Registration Statement Filed on January 14, 2014 Commission File No.000-55126 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Ruby Gold, Inc., a California corporation ("the Company") hereby requests the withdrawal of its Registration Statement on Form 10, filed on January 14, 2014 (File No. 000-55126) together with all exhibits thereto, (collectively, the "Registration Statement"), effective as of the date hereof or at the earliest practicable date hereafter. The Registration Statement has not become effective. Ruby Gold, Inc. By: /s/ Perry Leopold Perry Leopold Chief Executive Officer
